ICJ_032_PassageIndianTerritory_PRT_IND_1957-04-16_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF APRIL 16th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

\

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 16 AVRIL 1957
This Order should be cited as follows:

“Right of passage over Indian territory,
Order of April 16th, 1957: I.C.J. Reports 1957, p. 3.”

La présente ordonnance doit étre citée comme suit:

« Droit de passage sur territoire indien,
Ordonnance du 16 avril 1957: C.I.J. Recueil 1957, p. 3.»

 

Sales number 1 61
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1957
April 16th
General List:

No. 32 YEAR 1957

April 16th, 1957

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court,

Makes the following Order:

Having regard to the Application filed in the Registry on
December 22nd, 1955, whereby the Government of the Republic
of Portugal instituted proceedings against the Government of the
Republic of India in the matter of the right of passage over Indian
territory;

Having regard to the Order of March 13th, 1956, fixing the
time-limits for the filing of the Memorial and Counter-Memorial
in this case and reserving the rest of the procedure for further
decision ;

Having regard to the Memorial submitted by the Government
of the Republic of Portugal within the time-limit so fixed;

Having regard to the Order of November 27th, 1956, extending
to April 15th, 1957, the time-limit fixed for the filing of the
Counter-Memorial or of the Preliminary Objection of the Govern-
ment of the Republic of India;

4
4 RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER I6 IV 57)

Whereas on April 15th, 1957, that is, within the time-limit
fixed by said Order, the Government of the Republic of India
filed a document setting out certain Preliminary Objections to
the jurisdiction of the Court;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit should be fixed for the presentation
by the other Party of a written statement of its Observations
and Submissions on the said Preliminary Objections;

The President of the International Court of Justice

Fixes June 15th, 1957, as the time-limit within which the
Government of the Republic of Portugal may present a written
statement of its Observations and Submissions in regard to the
Objections raised by the Government of the Republic of India;

Reserves the rest of the procedure for further decision.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this sixteenth day of
April, one thousand nine hundred and fifty-seven, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Republic of Portugal
and to the Government of the Republic of India, respectively.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.

un
